Citation Nr: 0919977	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1942 to January 
1947. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a November 2006 
remand for additional notice and development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In its November 2006 review, the Board noted that through her 
representative, the appellant raised the issue of whether 
there was clear and unmistakable error (CUE) in prior rating 
decisions issued to the Veteran, such that would alter the 
effective date for a total disability evaluation based on 
individual unemployability.  The Board therefore referred the 
issue to the RO for appropriate action. Although the Board 
found that the issue of the appellant's entitlement to 
benefits pursuant to 38 U.S.C.A §  1318 was inextricably 
intertwined with any CUE claim, upon its present review of 
the order, the Board presently notes that such a connection 
is not shown. 

However, no action to date has been undertaken with regard to 
the CUE claim, and the appellant's current contentions as to 
benefits under 38 U.S.C.A § 1318 appear to be 
"freestanding" - that is, without any contention that would 
overrule a finally denied claim. Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (Holding that when a rating decision is 
final, only a request for a revision premised on CUE could 
result in the assignment of an earlier effective date).  
Thus, the issue of whether CUE is present in prior ratings 
decisions is REFERRED to the RO for appropriate action. 

 The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After the Board issued its remand of this matter in November 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued its decision in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Because compliance with the Court's ruling is 
mandatory, the Board must again remand this appeal. 

In Hupp, the Court held that in a claim of service connection 
for the cause of a  veteran's death, VA's duty to notify 
under 38 U.S.C.A § 5103(a) must include: (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

The RO sent notice letters to the appellant in October 2003 
and November 2006. However, the letters did not include: (1) 
a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. 

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation." Rather, 
such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Therefore, the Board finds that the matter of entitlement to 
service connection for the cause of the Veteran's death must 
be remanded for VCAA notice in compliance with the holding in 
Hupp, supra.
 
The issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is inextricably intertwined with the issue of service 
connection for the cause of the Veteran's death, and will be 
readjudicated upon compliance with the Board's remand 
directives. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with its duty to notify 
and the Hupp decision, above, the RO/AMC 
will advise the appellant of: (1) a 
statement of the conditions, if any, for 
which a Veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. Thereafter, the RO should review the 
claims file to ensure that all of the 
requested actions have been completed to 
the extent possible. If they are not, the 
RO/AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

3. After completion of the above, the RO 
should review the record, to include any 
additional evidence, and readjudicate the 
claims. If any benefits sought remain 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


